116 U.S. 474 (1886)
UNITED STATES
v.
REDGRAVE.
Supreme Court of United States.
Submitted January 6, 1886.
Decided January 25, 1886.
APPEAL FROM THE COURT OF CLAIMS.
*478 Mr. Assistant Attorney-General Maury for appellant.
Mr. J.W. Douglass for appellee.
MR. JUSTICE MATTHEWS delivered the opinion of the court.
In order to understand the operation of the act of August 5, 1882, upon the status of cadet-engineers, at the time it took effect, it will be necessary to consider what that was, according to laws then in force. That class or grade in the naval service owes its origin to provisions of law, now contained in the Revised Statutes, as follows:
"SEC. 1522. The Secretary of the Navy is authorized to make provision, by regulations issued by him, for educating at the Naval Academy, as naval-constructors or steam-engineers, such midshipmen, and others, as may show a peculiar aptitude therefor. He may, for this purpose, form a separate class at the Academy, to be styled cadet-engineers, or otherwise afford to such persons all proper facilities for such a scientific mechanical education as will fit them for said professions.
"SEC. 1523. Cadet-engineers shall be appointed by the Secretary of the Navy. They shall not at any time exceed fifty in number, [Reduced to twenty-five by the act of June 22, 1874, § 3, 18 Stat. 191, Sup. Rev. Stat. 83,] and no person, other than midshipmen, shall be eligible for appointment unless they shall first produce satisfactory evidence of mechanical skill and proficiency, and shall have passed an examination as to their mental and physical qualifications.
"SEC. 1524. The course for cadet-engineers shall be four years, including two years of service on naval steamers. [By the act of February 24, 1874, 18 Stat. 17, Sup. Rev. Stat. 6, this provision was changed so as to require the course of instruction at the Naval Academy for cadet-engineers to be four years instead of two, but not dispensing with the additional two years' service on naval steamers.]
"SEC. 1525. Cadet-engineers shall be examined from time to time, according to regulations prescribed by the Secretary of the Navy, and if found deficient at any examination, or if dismissed for misconduct, they shall not be continued in the Academy or *479 in the service except upon the recommendation of the academic board."
By § 1394 Rev. Stat. it was provided, that "cadet-engineers who are graduated with credit in the scientific and mechanical class of the Naval Academy may, upon the recommendation of the academic board, be appointed by the President, and confirmed by the Senate, as second assistant engineers;" but by § 1392 no person could be so appointed until after he had been found qualified by a board of competent engineers and medical officers designated by the Secretary of the Navy. By § 1556 Rev. Stat. the pay of cadet-engineers was, "before final academic examination, five hundred dollars; after final academic examination and until warranted as assistant engineers, when on duty at sea, one thousand dollars; on shore duty, eight hundred dollars; on leave or waiting orders, six hundred dollars."
At the same time the students at the Naval Academy styled cadet-midshipmen were required to take an academic course of six years, § 1520 Rev. Stat., when, having passed successfully the graduating examination at the Academy, they were entitled to receive appointments as midshipmen. § 1521 Rev. Stat. The pay of cadet-midshipmen was five hundred dollars; for midshipmen, after graduation, when at sea, one thousand dollars; on shore duty, eight hundred dollars; on leave or waiting orders, six hundred dollars. § 1556. Rev. Stat. By the act of March 3, 1877, 19 Stat. 390, Sup. Rev. Stat. 294, cadet-midshipmen, "during such period of their course of instruction as they shall be at sea in other than practice ships, are entitled to receive, as annual pay, nine hundred and fifty dollars."
It is contended on the part of the Government, in opposition to the conclusions of the Court of Claims, that the act of August 5, 1882, when it took effect converted all cadet-engineers who had not completed their six years' course during that year into naval cadets, all other cadet-engineers being regarded as graduates; and that those who were not at that time graduates in that sense were subject to the provisions of the act in regard to pay and discharge.
*480 The controversy would seem to turn on the meaning to be given to the word "graduates" as used in this act of Congress.
It is certain that the act divides all who, at the date when it took effect, were known as cadet-engineers, into two classes  graduates and not graduates. Prior to that date a cadet-engineer might be pursuing the four years' course of study at the Academy, or the two additional years of service on board a naval steamer, or, having successfully passed both periods, might be waiting promotion to the grade of assistant engineer.
It is found as a fact by the Court of Claims that, before the passage of the act, cadet-engineers who had successfully passed their examination at the end of the four years' course of study at the Academy, were called and considered graduates. The seventy-three cadet-engineers, styled graduates, for whose pay the act of August 5, 1882, makes appropriation, include all of that description, and, among them, the appellee in this case, while the one hundred and two cadet-engineers, styled in the same act "not graduates," are those who at that date were still at the Academy pursuing their four years' course. This classification was followed by the Navy Department in the Navy Register. The Naval Appropriation Act of March 3, 1883, 22 Stat. 472, ch. 97, provides for the pay of sixty-two cadet-engineers, which it is not denied is the exact number of cadet-engineers who had graduated at the Academy, but were not yet eligible to promotion, or whose promotion had been delayed, and includes the classes who completed their four years' course in 1880, 1881, and 1882. The same act appropriates for the pay of three hundred and thirty-five naval cadets, being presumably the whole number of the "under-graduates" referred to in the act of August 5, 1882.
This would seem to settle the meaning of the words, according to the sense adjudged by the Court of Claims, unless some other meaning is required to be attached to them by other and controlling provisions of the same act. It is argued by the Assistant Attorney-General that a consistent reading of the entire context does in fact require such other meaning to be given to the words "graduates" and "not graduates."
In support of this conclusion our attention is called to the *481 provisos of the act, whereby it is enacted that appointments to fill vacancies in the lower grades of the line and the engineer corps, and of the marine corps, shall be thereafter made only from those who successfully complete a six years' course as naval cadets; that no appointments into these grades shall be made each year, except to fill vacancies therein which occurred during the preceding year; that such appointments are to be made only from the graduates of the year at the conclusion of their six years' course; that the exception made, that a graduate who completed his six years' course during the year 1882 shall not be deprived of his appointment, carries with it the implication that those who had not completed a six years' course at that time were included in the rule of exclusion; and that the surplus of graduates, not receiving such appointment, are therefore subject to discharge from the service, on graduation, with one year's sea-pay, in the language of the act "as now provided by law for cadet-midshipmen." No similar provision of law then in force relating to cadet-midshipmen however appears, and the reference is without application. Such a provision did exist in reference to the appointment of graduates of the Military Academy as second lieutenants of the Army, and the discharge of supernumeraries after July 1, 1882, by virtue of § 3 of the act making appropriations for the support of the Military Academy, approved June 11, 1878, 20 Stat. 108, Sup. Rev. Stat. 346, but no such legislation in regard to cadet-midshipmen is to be found in force at the date of the act of August 5, 1882. This, however, is not important, as nothing depends on the accuracy of this reference.
The general purpose of this act is quite apparent. One main object was to abolish the distinctions previously made by law between cadet-engineers and cadet-midshipmen, and for the future to merge both classes in the new designation of naval cadets. The previous differences between them grew out of separate provisions as to their number, their manner of appointment, their course and term of study, and their pay after their four years' course at the Academy. Another principal purpose of the act was to prevent the increase of the number of officers in the navy, by providing for the annual discharge from the *482 service of all graduates of the year not needed to fill vacancies, in the grade to which they were eligible for promotion, actually existing at the time of their graduation. But this was to be accomplished consistently with the declaration of the act, "that no officer now in the service shall be reduced in rank or deprived of his commission by reason of any provision of this act reducing the number of officers in the several staff corps." And to this end the whole scheme of reform embodied in the legislation was made prospective. Its express language is, that no appointments of cadet-midshipmen or cadet-engineers shall be made hereafter; that all the under-graduates at the Naval Academy shall hereafter be designated and called "naval cadets;" that from those, that is those now called naval cadets, who successfully complete their six years' course, appointments shall hereafter be made as it is necessary to fill vacancies in the lower grades of the line, and engineer corps of the Navy and of the marine corps. But none of these provisions touch the case of the cadet-engineer who has already graduated, at the date of the act, that is, who had at that time successfully completed his four years' course of study at the Academy and was serving on board a naval steamer. And the further provisions limiting the number of appointments to the number of vacancies occurring during the preceding year, and providing for the discharge of the surplus graduates, equally refer to those who become graduates after the year 1882, under this act, which now requires for graduation a full course of six years for all naval cadets, including the two years of service on board a naval steamer, which before had constituted the service of a cadet-engineer after graduation. This leaves the state and condition of cadet-engineers, who at the date of the passage of the act were already graduates according to the law as it then stood, unchanged, and to this class the appellee belonged. He is therefore entitled to the pay claimed and withheld, and the judgment of the Court of Claims in his favor is therefore
Affirmed.